Exhibit 10.5

03.30.06

FIRST AMENDMENT TO LEASE

THIS AMENDMENT (“Amendment”) is made effective as of the 6th day of April 2006,
by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited
partnership (hereinafter called ‘Landlord’), and ev3, INC., a Delaware
corporation (hereinafter called “Tenant”).

BACKGROUND:

A.                                 Landlord and Tenant are parties to that
certain Lease dated as of August 30, 2005 (the “Lease”) for certain premises
containing approximately 31,718 rentable square feet in the Building at 9600
54th Avenue North, Plymouth, Minnesota.

B.                                   Landlord and Tenant desire to amend the
Lease to expand the Premises as set forth below.

AMENDMENT:

Now therefore, for good and valuable consideration, the receipt and legal
sufficiency of which the parties acknowledge, the parties agree as follows:

1.                                     Expansion of Leased Premises.  Commencing
on April 1, 2006 (the “Effective Date”), the term “Premises” as defined in
Section 1(a) of the Lease is hereby amended to include the additional space
shown on attached Exhibit A consisting of approximately 5,138 rentable square
feet (the “2006 Expansion Space”). Accordingly, commencing on the Effective
Date, the Premises will contain a total of approximately 36,856 rentable square
feet. Except as expressly provided in this Agreement, the 2006 Expansion Space
will be leased on all of the terms and conditions of the Lease.

2.                                     Minimum Annual Rent. Commencing on the
Effective Date, the monthly Minimum Annual Rent for the entire Premises
(including the 2006 Expansion Space) will be as follows:

Period

 

Expansion Space 
Monthly Minimum 
Annual Rent

 

Total Monthly Minimum 
Annual Rent

 

April 1 2006 - October 31, 2006

 

$

3,189.84

 

$

32,185.38

 

November 1,2006 - October 31, 2007

 

$

3,189.84

 

$

32,910.27

 

November 1,2007 - October 31, 2008

 

$

3,285.54

 

$

33,748.98

 

November 1,2008 - October 31, 2009

 

$

3,384.11

 

$

34,609.13

 

November 1,2009 - February 28, 2010

 

$

3,485.63

 

$

35,491.28

 

 

3.                                     Additional Rent. Commencing on the
Effective Date, Tenant’s Share as set forth in Section 1(h) of the Lease shall
be increased to 73.68%.


--------------------------------------------------------------------------------


4.                                       Use. The limitation on maximum square
footage that can be used as office space set forth in Section 1(i) of the Lease
is increased from 18,324 rentable square feet to 22,123 rentable square feet
effective as of the Effective Date, subject to Tenant’s right to expand its
office use pursuant to the Interim Use Permit described in Section 30 of the
Lease.

5.                                     As-Is Condition. Landlord will deliver
the 2006 Expansion Space to Tenant in its AS-IS condition, without any
obligation on Landlord’s part to provide any leasehold improvements or leasehold
improvement allowance.

6.                                     Defined Terms. All capitalized terms used
in this Amendment not separately defined herein shall have the meaning given
them in the Lease.

7.                                     Full Force and Effect.  All of the terms
and conditions of the Lease not inconsistent with this Amendment shall remain
unmodified and in full force and effect.

8.                                     Counterparts. This Amendment may be
executed in counterparts and may be delivered by facsimile transmittal of signed
original counterparts.

The parties have executed this First Amendment as of the date stated above.

TENANT:

 

ev3, Inc.

 

 

 

By:

/s/Patrick D. Spangler

 

 

Its:

CFO

 

 

Name:

Patrick Spangler

 

 

 

 

LANDLORD:

 

LIBERTY PROPERTY LIMITED

 

PARTNERSHIP

 

 

 

BY:

Liberty Property Trust, its Sole General

 

 

Partner

 

 

 

 

 

 

 

 

By:

/s/Robert L. Kiel

 

 

 

 

Robert L. Kiel

 

 

 

Senior Vice President

 

 

 

Regional Director

 


--------------------------------------------------------------------------------